Exhibit 10.1

 

RESHAPE LIFESCIENCES INC.
SECOND AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

 

Adopted: October 1, 2003
Amended and Restated: May 7, 2014, December 12, 2016 and December 19, 2017

 

Section 1.                                                       Purpose.

 

The purpose of the Plan is to aid in attracting and retaining employees,
management personnel, other personnel and Non-Employee Directors capable of
assuring the future success of the Company, to offer such personnel and
Non-Employee Directors incentives to put forth maximum efforts for the success
of the Company’s business and to afford such personnel and Non-Employee
Directors an opportunity to acquire a proprietary interest in the Company.

 

Section 2.                                                       Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)                                 “Affiliate” shall mean (i) any entity that,
directly or indirectly through one or more intermediaries, is controlled by the
Company and (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.

 

(b)                                 “Award” shall mean any Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Award,
Dividend Equivalent, Other Stock Grant or Other Stock-Based Award granted under
the Plan.

 

(c)                                  “Award Agreement” shall mean any written
agreement, contract or other instrument or document evidencing any Award granted
under the Plan.

 

(d)                                 “Board” shall mean the Board of Directors of
the Company.

 

(e)                                  “Change in Control” shall mean the
consummation of any of the following:

 

(f)                                   any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act who did not own shares of the
capital stock of the Company on the date of grant of the Award shall, together
with his, her or its Affiliates and Associates (as such terms are defined in
Rule 12b-2 promulgated under the Exchange Act), become the “Beneficial Owner”
(as such term is defined in Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities (any such
person being hereinafter referred to as an “Acquiring Person”);

 

(g)                                  the Continuing Directors cease to
constitute a majority of the Company’s Board;

 

(h)                                 There should occur (A) any consolidation or
merger involving the Company and the Company shall not be the continuing or
surviving corporation or the shares of the Company’s

 

--------------------------------------------------------------------------------


 

capital stock shall be converted into cash, securities or other property;
provided, however, that this subclause (A) shall not apply to a merger or
consolidation in which (1) the Company is the surviving corporation and (2) the
stockholders of the Company immediately prior to the transaction have the same
proportionate ownership of the capital stock of the surviving corporation
immediately after the transaction; (B) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company; or (C) any liquidation or
dissolution of the Company;

 

(i)                                     The majority of the Continuing Directors
determine, in their sole and absolute discretion, that there has been a Change
in Control; or

 

(j)                                    No Award Agreement issued on or after
December 12, 2016 shall provide for accelerated exercisability of any Award or
the lapse of restrictions relating to any Award in connection with a change in
control event other than a Change in Control as defined herein.

 

(k)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time, and any regulations promulgated
thereunder.

 

(l)                                     “Committee” shall mean either the Board
or a committee of the Board appointed by the Board to administer the Plan.

 

(m)                             “Company” shall mean ReShape Lifesciences Inc.,
a Delaware corporation, and any successor corporation.

 

(n)                                 “Continuing Director” shall mean any person
who is a member of the Board of Directors of the Company, while such person is a
member of the Board of Directors, who is not an Acquiring Person, an Affiliate
or Associate of an Acquiring Person or a representative of an Acquiring Person
or of any such Affiliate or Associate and who (i) was a member of the Company’s
Board of Directors on the date of grant of the Option or (ii) subsequently
became a member of the Board of Directors, upon the nomination or
recommendation, or with the approval of, a majority of the Continuing Directors.

 

(o)                                 “Director” shall mean a member of the Board.

 

(p)                                 “Dividend Equivalent” shall mean any right
granted under Section 6(e) of the Plan.

 

(q)                                 “Eligible Person” shall mean any employee,
officer, consultant, independent contractor or Non-Employee Director providing
services to the Company or any Affiliate whom the Committee determines to be an
Eligible Person.

 

(r)                                    “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(s)                                   “Fair Market Value” shall mean, with
respect to any property (including, without limitation, any Shares or other
securities), the fair market value of such property determined by such methods
or procedures as shall be established from time to time by the Committee.
Notwithstanding the foregoing, unless otherwise determined by the Committee, the
Fair Market Value of Shares on a given date for purposes of the Plan shall not
be less than (i) the closing

 

2

--------------------------------------------------------------------------------


 

price as reported for composite transactions, if the Shares are then listed on a
national securities exchange, (ii) the last sale price, if the Shares are then
quoted on the NASDAQ Stock Market or (iii) the average of the closing
representative bid and asked prices of the Shares in all other cases, on the
date as of which fair market value is being determined. If on a given date the
Shares are not traded in an established securities market, the Committee shall
make a good faith attempt to satisfy the requirements of this clause and in
connection therewith shall take such action as it deems necessary or advisable.

 

(t)                                    “Incentive Stock Option” shall mean an
option granted under Section 6(a) of the Plan that is intended to meet the
requirements of Section 422 of the Code or any successor provision.

 

(u)                                 “Non-Employee Directors” shall mean members
of the Board who are also not employees of the Company.

 

(v)                                 “Non-Qualified Stock Option” shall mean an
option granted under Section 6(a) of the Plan that is not intended to be an
Incentive Stock Option.

 

(w)                               “Option” shall mean an Incentive Stock Option
or a Non-Qualified Stock Option.

 

(x)                                 “Other Stock Grant” shall mean any right
granted under Section 6(f) of the Plan.

 

(y)                                 “Other Stock-Based Award” shall mean any
right granted under Section 6(g) of the Plan.

 

(z)                                  “Participant” shall mean an Eligible Person
designated to be granted an Award under the Plan.

 

(aa)                          “Performance Award” shall mean any right granted
under Section 6(d) of the Plan.

 

(bb)                          “Performance Goal” shall mean one or more of the
following performance goals, either individually, alternatively or in any
combination: sales, revenue, costs, expenses, earnings (including one or more of
net profit after tax, gross profit, operating profit, earnings before interest
and taxes (“EBIT”), earnings before interest, taxes, depreciation and
amortization (“EBITDA”) and net earnings), EBIT or EBITDA as a percent of net
sales, earnings per share (basic or diluted), earnings per share from continuing
operations, operating income, pre-tax income, operating income margin, net
income, margins (including one or more of gross, operating and net income
margins), ratios (including one or more of price to earnings, debt to assets,
debt to net assets and ratios regarding liquidity, solvency, fiscal capacity,
productivity or risk), returns (including one or more of return on actual or pro
forma assets, net assets, equity, investment, capital and net capital employed),
stockholder return (including total stockholder return relative to an index or
peer group), stock price, market capitalization, cash generation, cash flow
(including, without limitation, operating cash flow, free cash flow and cash
flow return on equity), unit volume, working capital, market share, cost
reductions, budget comparisons, sales or profitability of an identifiable
business unit or product, economic profit or value added, number of customers,
workforce satisfaction and diversity goals, environmental health and safety
goals, employee retention, customer satisfaction, implementation or completion
of key projects

 

3

--------------------------------------------------------------------------------


 

and strategic plan development and implementation. Such goals may reflect
absolute entity or business unit performance or a relative comparison to the
performance of a peer group of entities or other external measure of the
selected performance criteria. The foregoing measures may relate to the Company,
one or more of its subsidiaries or one or more of its divisions or units,
product lines or product categories or any combination of the foregoing. To the
extent consistent with Section 162(m), the Committee may, when it establishes
performance criteria, also provide for the adjustment for charges related to an
event or occurrence which the Committee determines is appropriate for
adjustment, including, but not limited to, any of the following events: asset
write-downs; litigation or claim judgments or settlements; changes in tax law,
accounting principles or other such laws or provisions affecting reported
results; severance, contract termination and other costs related to exiting
certain business activities; acquisitions; gains or losses from the disposition
of businesses or assets or from the early extinguishment of debt; and unusual,
extraordinary or nonrecurring events.

 

(cc)                            “Person” shall mean any individual or entity,
including a corporation, partnership, limited liability company, association,
joint venture or trust.

 

(dd)                          “Plan” shall mean the ReShape Lifesciences Inc.
Amended and Restated 2003 Stock Incentive Plan, as amended from time to time.

 

(ee)                            “Restricted Stock” shall mean any Shares granted
under Section 6(c) of the Plan.

 

(ff)                              “Restricted Stock Unit” shall mean any unit
granted under Section 6(c) of the Plan evidencing the right to receive a Share
(or a cash payment equal to the Fair Market Value of a Share) at some future
date.

 

(gg)                            “Rule 16b-3” shall mean Rule 16b-3 promulgated
by the Securities and Exchange Commission under the Exchange Act or any
successor rule or regulation.

 

(hh)                          “Section 162(m)” shall mean Section 162(m) of the
Code, or any successor provision, and the applicable Treasury Regulations
promulgated thereunder.

 

(ii)                                  “Section 409A” shall mean Section 409A of
the Code, or any successor provision and the applicable Treasury Regulations and
other applicable guidance thereunder.

 

(jj)                                “Securities Act” shall mean the Securities
Act of 1933, as amended.

 

(kk)                          “Share” or “Shares” shall mean shares of Common
Stock, $0.01 par value, of the Company or such other securities or property as
may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan.

 

(ll)                                  “Specified Employee” shall mean a
specified employee as defined in Section 409A(a)(2)(B) of the Code or applicable
proposed or final regulations under Section 409A, determined in accordance with
procedures established by the Company and applied uniformly with respect to all
plans maintained by the Company that are subject to Section 409A.

 

(mm)                  “Stock Appreciation Right” shall mean any right granted
under Section 6(b) of the Plan.

 

4

--------------------------------------------------------------------------------


 

Section 3.                                                       Administration.

 

(a)                                 Power and Authority of the Committee. The
Plan shall be administered by the Committee. Subject to the express provisions
of the Plan and to applicable law, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to each Participant under the Plan; (iii) determine the
number of Shares to be covered by (or with respect to which payments, rights or
other matters are to be calculated in connection with) each Award;
(iv) determine the terms and conditions of any Award or Award Agreement;
(v) amend the terms and conditions of any Award or Award Agreement and
accelerate the exercisability of Options or the lapse of restrictions relating
to Restricted Stock, Restricted Stock Units or other Awards; (vi) determine
whether, to what extent and under what circumstances Awards may be exercised in
cash, Shares, other securities, other Awards or other property, or canceled,
forfeited or suspended; (vii) determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award under the Plan shall be deferred
either automatically or at the election of the holder thereof or the Committee;
(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan; (ix) establish, amend, suspend or
waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive and binding upon any Participant, any holder or beneficiary of
any Award.

 

(b)                                 Delegation. The Committee may delegate its
powers and duties under the Plan to one or more officers or Directors of the
Company or any Affiliate or a committee of such officers or Directors, subject
to such terms, conditions and limitations as the Committee may establish in its
sole discretion; provided, however, that the Committee shall not delegate such
authority (i) with regard to grants of Awards to be made to officers or
directors of the Company or any Affiliate who are subject to Section 16 of the
Exchange Act, (ii) in such a manner as would cause the Plan not to comply with
the requirements of Section 162(m) or (iii) in such a manner as would contravene
Section 157 of the Delaware General Corporation Law.

 

Section 4.                                                       Shares
Available for Awards.

 

(a)                                 Shares Available. Subject to adjustment as
provided in Section 4(c), the aggregate number of Shares that may be issued
under all Awards under the Plan from its inception shall be 8,500,000.
Notwithstanding the foregoing, the number of Shares available for granting
Incentive Stock Options under the Plan shall not exceed 8,500,000, subject to
adjustment as provided in the Plan and Section 422 or 424 of the Code or any
successor provision.

 

(b)                                 Counting Shares. For purposes of this
Section 4, except as set forth in this Section 4(b) below, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the

 

5

--------------------------------------------------------------------------------


 

date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan.

 

(i)                                     Shares Added Back to Reserve. Subject to
the limitations in (ii) below, if any Shares covered by an Award or to which an
Award relates are not purchased or are forfeited or are reacquired by the
Company, or if an Award otherwise terminates or is cancelled without delivery of
any Shares, then the number of Shares counted against the aggregate number of
Shares available under the Plan with respect to such Award, to the extent of any
such forfeiture, reacquisition by the Company, termination or cancellation,
shall again be available for granting Awards under the Plan.

 

(ii)                                  Shares Not Added Back to Reserve.
Notwithstanding anything to the contrary in (i) above, the following Shares will
not again become available for issuance under the Plan: (A) any Shares which
would have been issued upon any exercise of an Option but for the fact that the
exercise price was paid by a “net exercise” pursuant to the terms of the Option
Agreement or any Shares tendered in payment of the exercise price of an Option;
(B) any Shares withheld by the Company or Shares tendered to satisfy any tax
withholding obligation with respect to any Award; (C) Shares covered by a
stock-settled Stock Appreciation Right issued under the Plan that are not issued
in connection with settlement in Shares upon exercise; or (D) Shares that are
repurchased by the Company using Option exercise proceeds.

 

(iii)                               Cash-Only Awards. Awards that do not entitle
the holder thereof to receive or purchase Shares shall not be counted against
the aggregate number of Shares available for Awards under the Plan.

 

(iv)                              Substitute Awards Relating to Acquired
Entities. Shares issued under Awards granted in substitution for awards
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate shall not be counted against the aggregate number of Shares
available for Awards under the Plan.

 

(c)                                  Adjustments. In the event that the
Committee shall determine that any dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company or other similar corporate transaction
or event affects the Shares such that an adjustment is necessary in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or other property) that thereafter may be made the subject
of Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards and (iii) the purchase or exercise price
with respect to any Award; provided, however, that the number of Shares covered
by any Award or to which such Award relates shall always be a whole number.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Award Limitations under the Plan.

 

(i)                                     Section 162(m) Limitation for Certain
Types of Awards. No Eligible Person that may be a “covered person” within the
meaning of Section 162(m) may be granted Options, Stock Appreciation Rights or
any other Award or Awards under the Plan, the value of which Award or Awards is
based solely on an increase in the value of the Shares after the date of grant
of such Award or Awards, and which is intended to represent “qualified
performance-based compensation” within the meaning of Section 162(m), for more
than 2,000,000 Shares or, if such Award is payable in cash, for an amount
greater than the Fair Market Value of 2,000,000 Shares at the time of payment
(subject, in each case, to adjustment as provided for in Section 4(c) of the
Plan) in the aggregate in any calendar year.

 

(ii)                                  Section 162(m) Limitations for Performance
Awards.

 

(A)                               Performance Awards Denominated in Shares. No
Eligible Person that may be a “covered person” within the meaning of
Section 162(m) may be granted Awards denominated in Shares under the Plan which
are intended to represent “qualified performance-based compensation” within the
meaning of Section 162(m) (including, without limitation, Performance Awards,
Restricted Stock and Restricted Stock Units), for more than 2,000,000 Shares
(subject to adjustment as provided for in Section 4(c) of the Plan) in the
aggregate in any calendar year. The limitation contained in this
Section 4(d)(ii)(A) does not apply to any Award subject to the limitations
contained in Section 4(d)(i) or Section 4(d)(ii)(B).

 

(B)                               Performance Awards Denominated in Cash. The
maximum amount payable pursuant to all Performance Awards denominated in cash
under the Plan which are intended to represent “qualified performance-based
compensation” within the meaning of Section 162(m) to any Participant that may
be a “covered person” within the meaning of Section 162(m) in the aggregate in
any calendar year shall be $10,000,000 in value, whether payable in cash, Shares
or other property. The limitation contained in this Section 4(d)(ii)(B) does not
apply to any Award subject to the limitations contained in Section 4(d)(i) or
Section 4(d)(ii)(A).

 

(iii)                               Limitation for Awards to Consultants and
Advisors. Awards will only be granted to consultants or advisors in compliance
with Rule 405 of the Securities Act.

 

(iv)                              The limitations contained in this
Section 4(d) shall apply only with respect to Awards granted under this Plan,
and limitations on awards granted under any other stockholder approved executive
incentive plan maintained by the Company will be governed solely by the terms of
such other plan.

 

Section 5.                                                       Eligibility.

 

Any Eligible Person of the Company or any Affiliate, shall be eligible to be
designated as a Participant. In determining which Eligible Persons shall receive
an Award and the terms of any

 

7

--------------------------------------------------------------------------------


 

Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full or part-time employees (which term as
used herein includes, without limitation, officers and directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 

Section 6.                                                       Awards.

 

(a)                                 Options. The Committee is hereby authorized
to grant Options to Participants with the following terms and conditions and
with such additional terms and conditions not inconsistent with the provisions
of the Plan as the Committee shall determine:

 

(i)                                     Exercise Price. The purchase price per
Share purchasable under an Option shall be determined by the Committee and shall
not be less than 100% of the Fair Market Value of a Share on the date of grant
of such Option; provided, however, that the Committee may designate a purchase
price below Fair Market Value on the date of grant if the Option is granted in
substitution for a stock option previously granted by an entity that is acquired
by or merged with the Company or an Affiliate.

 

(ii)                                  Option Term. The term of each Option shall
be fixed by the Committee; provided, however, that the term of an Incentive
Stock Option may not extend more than ten years from the date of grant of such
Incentive Stock Option.

 

(iii)                               Time and Method of Exercise. The Committee
shall determine the time or times at which an Option may be exercised in whole
or in part and the method or methods by which, and the form or forms (including,
without limitation, cash, Shares, other securities, other Awards or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the applicable exercise price) in which, payment of the exercise
price with respect thereto may be made or deemed to have been made.
Alternatively, the Committee may, in its discretion, permit a Non-Qualified
Stock Option (but not an Incentive Stock Option) to be exercised by delivering
to the Participant a number of Shares having an aggregate Fair Market Value
(determined as of the date of exercise) equal to the excess, if positive, of the
Fair Market Value of the Shares underlying the Non-Qualified Stock Option being
exercised, on the date of exercise, over the exercise price of the Non-Qualified
Stock Option for such Shares.

 

(iv)                              Incentive Stock Options. Notwithstanding
anything in the Plan to the contrary, the following additional provisions shall
apply to the grant of Options which are intended to qualify as Incentive Stock
Options:

 

(A)                               The Committee will not grant Incentive Stock
Options in which the aggregate Fair Market Value (determined as of the time the
Option is granted) of the Shares with respect to which Incentive Stock Options
are exercisable for

 

8

--------------------------------------------------------------------------------


 

the first time by any Participant during any calendar year (under this Plan and
all other plans of the Company and its Affiliates) shall exceed $100,000.

 

(B)                               All Incentive Stock Options must be granted
within 10 years from the earlier of the date on which this Plan was adopted by
the Board or the date this Plan was approved by the stockholders of the Company.

 

(C)                               Unless sooner exercised, all Incentive Stock
Options shall expire and no longer be exercisable no later than 10 years after
the date of grant; provided, however, that in the case of a grant of an
Incentive Stock Option to a Participant who, at the time such Option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliate, such Incentive Stock Option shall expire and no longer be
exercisable no later than five years from the date of grant.

 

(D)                               The purchase price per Share for an Incentive
Stock Option shall be not less than 100% of the Fair Market Value of a Share on
the date of grant of the Incentive Stock Option; provided, however, that, in the
case of the grant of an Incentive Stock Option to a Participant who, at the time
such Option is granted, owns (within the meaning of Section 422 of the Code)
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or of its Affiliate, the purchase price per Share
purchasable under an Incentive Stock Option shall be not less than 110% of the
Fair Market Value of a Share on the date of grant of the Incentive Stock Option.

 

(E)                                Any Incentive Stock Option authorized under
the Plan shall contain such other provisions as the Committee shall deem
advisable, but shall in all events be consistent with and contain all provisions
required in order to qualify the Option as an Incentive Stock Option.

 

(b)                                 Stock Appreciation Rights. The Committee is
hereby authorized to grant Stock Appreciation Rights to Participants subject to
the terms of the Plan and any applicable Award Agreement. A Stock Appreciation
Right granted under the Plan shall confer on the holder thereof a right to
receive upon exercise thereof the excess of (i) the Fair Market Value of one
Share on the date of exercise over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than 100% of the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right; provided, however, that the Committee may designate a
grant price below Fair Market Value on the date of grant if the Stock
Appreciation Right is granted in substitution for a stock appreciation right
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate. Subject to the terms of the Plan and any applicable Award
Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee (except that the term
of each Stock Appreciation Right shall be subject to the same limitation in
Section 6(a)(ii) applicable to Options). The Committee may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right as it
may deem appropriate.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Restricted Stock and Restricted Stock
Units. The Committee is hereby authorized to grant Restricted Stock and
Restricted Stock Units to Participants with the following terms and conditions
and with such additional terms and conditions not inconsistent with the
provisions of the Plan as the Committee shall determine:

 

(i)                                     Restrictions. Shares of Restricted Stock
and Restricted Stock Units shall be subject to such restrictions as the
Committee may impose (including, without limitation, a waiver by the Participant
of the right to vote or to receive any dividend or other right or property with
respect thereto), which restrictions may lapse separately or in combination at
such time or times, in such installments or otherwise as the Committee may deem
appropriate.

 

(ii)                                  Issuance and Delivery of Shares. Any
Restricted Stock granted under the Plan shall be issued at the time such Awards
are granted and may be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company or held in nominee name by the stock transfer agent or brokerage
service selected by the Company to provide such services for the Plan. Such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock. Shares representing Restricted Stock that are no longer
subject to restrictions shall be delivered (including by updating the book-entry
registration) to the Participant promptly after the applicable restrictions
lapse or are waived. In the case of Restricted Stock Units, no Shares shall be
issued at the time such Awards are granted. Upon the lapse or waiver of
restrictions and the restricted period relating to Restricted Stock Units
evidencing the right to receive Shares, such Shares shall be issued and
delivered to the holder of the Restricted Stock Units.

 

(iii)                               Forfeiture. Except as otherwise determined
by the Committee or as provided in an Award Agreement, upon termination of
employment or service (as determined under criteria established by the
Committee) during the applicable restriction period, all Shares of Restricted
Stock and all Restricted Stock Units at such time subject to restriction shall
be forfeited and reacquired by the Company at the original purchase price;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interest of the Company, waive in whole or in part Units. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holders of the Restricted Stock Units.

 

(d)                                 Performance Awards. The Committee is hereby
authorized to grant Performance Awards to Participants subject to the terms of
the Plan and any applicable Award Agreement. A Performance Award granted under
the Plan (i) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock and Restricted Stock Units), other securities,
other Awards or other property and (ii) shall confer on the holder thereof the
right to receive payments, in whole or in part, upon the achievement of such
Performance Goals during such performance periods as the Committee shall
establish. Subject to the terms of the Plan and any applicable Award Agreement,
the Performance Goals to be achieved during any performance

 

10

--------------------------------------------------------------------------------


 

period, the length of any performance period, the amount of any Performance
Award granted, the amount of any payment or transfer to be made pursuant to any
Performance Award and any other terms and conditions of any Performance Award
shall be determined by the Committee.

 

(e)                                  Dividend Equivalents. The Committee is
hereby authorized to grant Dividend Equivalents to Participants, subject to the
terms of the Plan and any applicable Award Agreement, under which such
Participants shall be entitled to receive payments (in cash, Shares, other
securities, other Awards or other property as determined in the discretion of
the Committee) equivalent to the amount of cash dividends paid by the Company to
holders of Shares with respect to a number of Shares determined by the
Committee. Notwithstanding the foregoing, (i) the Committee may not grant
Dividend Equivalents to Eligible Persons in connection with grants of Options or
Stock Appreciation Rights to such Eligible Persons, and (ii) no Dividend
Equivalent payments shall be made to a Participant with respect to any Award
prior to the date on which all conditions or restrictions relating to such Award
(or portion thereof to which the Dividend Equivalent relates) have been
satisfied, waived or lapsed.

 

(f)                                   Stock Awards. The Committee is hereby
authorized, subject to the terms of the Plan and any applicable Award Agreement,
to grant to Participants Shares without restrictions thereon as are deemed by
the Committee to be consistent with the purpose of the Plan.

 

(g)                                  Other Stock-Based Awards. The Committee is
hereby authorized to grant to Participants subject to the terms of the Plan and
any applicable Award Agreement, such other Awards that are denominated or
payable in, valued in whole or in part by reference to, or otherwise based on or
related to, Shares (including, without limitation, securities convertible into
Shares), as are deemed by the Committee to be consistent with the purpose of the
Plan. No Award issued under this Section 6(g) shall contain a purchase right or
an option-like exercise feature.

 

(h)                                 General.

 

(i)                                     No Cash Consideration for Awards. Awards
shall be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.

 

(ii)                                  Awards May Be Granted Separately or
Together. Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with or in substitution for any other Award
or any award granted under any plan of the Company or any Affiliate other than
the Plan. Awards granted in addition to or in tandem with other Awards or in
addition to or in tandem with awards granted under any such other plan of the
Company or any Affiliate may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

 

(iii)                               Forms of Payment under Awards. Subject to
the terms of the Plan and of any applicable Award Agreement, payments or
transfers to be made by the Company or an Affiliate upon the grant, exercise or
payment of an Award may be made in such form or forms as the Committee shall
determine (including, without limitation, cash, Shares, other securities, other
Awards or other property or any combination thereof), and may be made in a
single payment or transfer, in installments or on a deferred basis, in each case

 

11

--------------------------------------------------------------------------------


 

in accordance with rules and procedures established by the Committee. Such
rules and procedures may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.

 

(iv)                              Limits on Transfer of Awards. Except as
provided by the Committee or by this Plan, any Award (other than any fully
vested and unrestricted Shares issued pursuant to any Award) and any right under
any such Award shall not be transferable by a Participant other than by will or
by the laws of descent and distribution or by transfer of an Award back to the
Company. Notwithstanding the immediately preceding sentence, Awards of Incentive
Stock Options shall not be transferable by a Participant other than by will or
by the laws of descent and distribution. The Committee may establish procedures
as it deems appropriate for a Participant to designate a Person or Persons, as
beneficiary or beneficiaries, to exercise the rights of the Participant and
receive any property distributable with respect to any Award in the event of the
Participant’s death. The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a Participant to
transfer a Non-Qualified Stock Option to any “family member” (as defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act) at any time that such Participant holds such
Option, provided that such transfers may not be for “value” (as defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act) and the family member may not make any
subsequent transfers other than by will or by the laws of descent and
distribution. Each Award under the Plan or right under any such Award shall be
exercisable during the Participant’s lifetime only by the Participant (except as
provided herein or in an Award Agreement or amendment thereto relating to a
Non-Qualified Stock Option) or, if permissible under applicable law, by the
Participant’s guardian or legal representative. No Award (other than any fully
vested and unrestricted Shares issued pursuant to any Award) or right under any
such Award may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Company or any Affiliate.

 

(v)                                 Term of Awards. The term of each Award shall
be for such period as may be determined by the Committee.

 

(vi)                              Restrictions; Securities Exchange Listing. All
Shares or other securities delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, and to any applicable federal or state securities laws
and regulatory requirements. The Committee may cause appropriate entries to be
made or legends to be affixed to reflect such restrictions. If the Shares or
other securities are listed on a securities exchange, the Company shall not be
required to deliver any Shares or other securities covered by an Award until
such Shares or other securities have been listed on such securities exchange.

 

(vii)                           Section 409A Provisions. Notwithstanding
anything in the Plan or any Award Agreement to the contrary, to the extent that
any amount or benefit that constitutes “deferred compensation” to a Participant
under Section 409A and applicable

 

12

--------------------------------------------------------------------------------


 

guidance thereunder is otherwise payable or distributable to a Participant under
the Plan or any Award Agreement solely by reason of the occurrence of a Change
in Control or due to the Participant’s disability or “separation from service”
(as defined under Section 409A), such amount or benefit will not be payable or
distributable to the Participant by reason of such circumstance unless the
Committee determines in good faith that (i) the circumstances giving rise to
such Change in Control, disability or separation from service meet the
definition of a change in ownership or control, disability or separation from
service, as the case may be, in Section 409A(a)(2)(A) of the Code and applicable
proposed or final regulations, or (ii) the payment or distribution of such
amount or benefit would be exempt from the application of Section 409A by reason
of the short-term deferral exemption or otherwise. Any payment or distribution
that otherwise would be made to a Participant who is a Specified Employee (as
determined by the Committee in good faith) on account of separation from service
may not be made before the date which is six months after the date of the
Specified Employee’s separation from service (or if earlier, upon the Specified
Employee’s death) unless the payment or distribution is exempt from the
application of Section 409A by reason of the short-term deferral exemption or
otherwise.

 

Section 7.                                                       Amendment and
Termination; Adjustments.

 

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:

 

(a)                                 Amendments to the Plan. The Board may amend,
alter, suspend, discontinue or terminate the Plan; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the stockholders of the Company, no such amendment, alteration,
suspension, discontinuation or termination shall be made that, absent such
approval:

 

(i)                                     if a class of the Company’s securities
is then listed on a securities exchange, would cause Rule 16b-3 or the
provisions of Section 162(m)(4)(c) of the Code to become unavailable with
respect to the Plan;

 

(ii)                                  would violate the rules or regulations of
the NASDAQ Stock Market, any other securities exchange or the Financial Industry
Regulatory Authority, Inc. that are applicable to the Company; or

 

(iii)                               would cause the Company to be unable, under
the Code, to grant Incentive Stock Options under the Plan.

 

(b)                                 Amendments to Awards. Except as otherwise
expressly provided in the Plan, the Committee may waive any conditions of or
rights of the Company under any outstanding Award, prospectively or
retroactively. Except as otherwise expressly provided in the Plan (specifically
including the next two sentences hereof), the Committee may amend, alter,
suspend, discontinue or terminate any outstanding Award, prospectively or
retroactively, but no such action may adversely affect the rights of the holder
of such Award without the consent of the Participant or holder or beneficiary
thereof. If any provision of the Plan or an Award Agreement would result

 

13

--------------------------------------------------------------------------------


 

in adverse tax consequences under Section 409A, the Committee may amend that
provision (or take any other action reasonably necessary) to avoid any adverse
tax results and no action taken to comply with Section 409A shall be deemed to
impair or otherwise adversely affect the rights of any holder of an Award or
beneficiary thereof. In the event of any reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company or any other similar corporate transaction or event
involving the Company (or the Company shall enter into a written agreement to
undergo such a transaction or event), the Committee or the Board may, in its
sole discretion, provide for any of the following to be effective upon the
consummation of the event (or effective immediately prior to the consummation of
the event, provided that the consummation of the event subsequently occurs):

 

(i)                                     either (A) termination of any such
Award, whether or not vested, in exchange for an amount of cash and/or other
property, if any, equal to the amount that would have been attained upon the
exercise of the vested portion of such Award or realization of the Participant’s
vested rights (and, for the avoidance of doubt, if, as of the date of the
occurrence of the transaction or event described in this Section 7(b)(i)(A), the
Committee or the Board determines in good faith that no amount would have been
attained upon the exercise of the vested portion of such Award or realization of
the Participant’s vested rights, then such Award may be terminated by the
Company without any payment) or (B) the replacement of such Award with other
rights or property selected by the Committee or the Board, in its sole
discretion;

 

(ii)                                  that such Award be assumed by the
successor or survivor corporation, or a parent or subsidiary thereof, or shall
be substituted for by similar options, rights or awards covering the stock of
the successor or survivor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices;

 

(iii)                               that such Award shall be exercisable or
payable or fully vested with respect to all Shares covered thereby,
notwithstanding anything to the contrary in the applicable Award Agreement; or

 

(iv)                              that the Award cannot vest, be exercised or
become payable after a date certain in the future, which may be the effective
date of such event.

 

(c)                                  Correction of Defects, Omissions and
Inconsistencies. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry the Plan into effect.

 

Section 8.                                                       Income Tax
Withholding; Tax Bonuses.

 

(a)                                 Withholding. In order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to ensure that all applicable federal or
state payroll, withholding, income or other taxes, which are the sole and
absolute responsibility of a Participant are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
federal and state taxes to be withheld or collected upon exercise or receipt of
(or the lapse of restrictions relating to) an Award, the

 

14

--------------------------------------------------------------------------------


 

Committee, in its discretion and subject to such additional terms and conditions
as it may adopt, may permit the Participant to satisfy such tax obligation by
(i) electing to have the Company withhold a portion of the Shares otherwise to
be delivered upon exercise or receipt of (or the lapse of restrictions relating
to) such Award with a Fair Market Value equal to the amount of such taxes or
(ii) electing to deliver to the Company Shares other than Shares issuable upon
exercise or receipt of (or the lapse of restrictions relating to) such Award
with a Fair Market Value equal to the amount of such taxes. The election, if
any, must be made on or before the date that the amount of tax to be withheld is
determined.

 

(b)                                 Tax Bonuses. The Committee, in its
discretion, shall have the authority, at the time of grant of any Award under
this Plan or at any time thereafter, to approve cash bonuses to designated
Participants to be paid upon their exercise or receipt of (or the lapse of
restrictions relating to) Awards in order to provide funds to pay all or a
portion of federal and state taxes due as a result of such exercise or receipt
(or the lapse of such restrictions). The Committee shall have full authority in
its discretion to determine the amount of any such tax bonus.

 

Section 9.                                                       General
Provisions.

 

(a)                                 No Rights to Awards. No Eligible Person,
Participant or other Person shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of Eligible
Persons, Participants or holders or beneficiaries of Awards under the Plan. The
terms and conditions of Awards need not be the same with respect to any
Participant or with respect to different Participants.

 

(b)                                 Award Agreements. No Participant will have
rights under an Award granted to such Participant unless and until an Award
Agreement shall have been duly executed on behalf of the Company and, if
requested by the Company, signed by the Participant.

 

(c)                                  No Limit on Other Compensation
Arrangements. Nothing contained in the Plan shall prevent the Company or any
Affiliate from adopting or continuing in effect other or additional compensation
arrangements, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

(d)                                 No Right to Employment. The grant of an
Award shall not be construed as giving a Participant the right to be retained in
the employ of the Company or any Affiliate, nor will it affect in any way the
right of the Company or an Affiliate to terminate such employment at any time,
with or without cause. In addition, the Company or an Affiliate may at any time
dismiss a Participant from employment free from any liability or any claim under
the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement.

 

(e)                                  Governing Law. The validity, construction
and effect of the Plan or any Award, and any rules and regulations relating to
the Plan or any Award, shall be determined in accordance with the laws of the
State of Minnesota.

 

(f)                                   Severability. If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or

 

15

--------------------------------------------------------------------------------


 

deemed amended without, in the determination of the Committee, materially
altering the purpose or intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction or Award, and the remainder of the Plan or any
such Award shall remain in full force and effect.

 

(g)                                  No Trust or Fund Created. Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company or any Affiliate.

 

(h)                                 No Fractional Shares. No fractional Shares
shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash shall be paid in lieu of any fractional
Shares or whether such fractional Shares or any rights thereto shall be
canceled, terminated or otherwise eliminated.

 

(i)                                     Headings. Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.

 

(j)                                    Other Benefits. No compensation or
benefit awarded to or realized by any Participant under the Plan shall be
included for the purpose of computing such Participant’s compensation under any
compensation-based retirement, disability, or similar plan of the Company unless
required by law or otherwise provided by such other plan.

 

Section 10.                                                Effective Date of the
Plan.

 

The Plan shall be effective as of the date of its approval and adoption by the
Company’s stockholders. If the Company’s stockholders do not approve the Plan,
the Plan shall be null and void.

 

Section 11.                                                Term of the Plan.

 

Awards shall only be granted under the Plan during a 10-year period beginning on
September 27, 2012. However, unless otherwise expressly provided in the Plan or
in an applicable Award Agreement, any Award theretofore granted may extend
beyond the end of such 10-year period, and the authority of the Committee
provided for hereunder with respect to the Plan and any Awards, and the
authority of the Board to amend the Plan and to waive any conditions or rights
of the Company under any Award pursuant to 7(b) hereof, shall extend beyond the
termination of the Plan. No Performance Award intended to qualify as
performance-based compensation under Section 162(m) shall be granted under the
Plan after the first stockholder meeting to occur in the fifth year following
the year in which stockholders last approved (or re-approved) the Performance
Goals.

 

16

--------------------------------------------------------------------------------